UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 14, 2007 COMMUNITY BANCORP (Exact name of registrant as specified in its charter) Nevada 000-51044 01-0668846 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 400 South 4th Street, Suite 215, Las Vegas, Nevada 89101 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(702) 878-0700 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8 – Other Events Item 8.01 Other Events. On June 14, 2007, Community Bank of Nevada, a wholly-owned subsidiary of Community Bancorp, announced by press release that the Centennial branch was opened in northwest Las Vegas, Nevada, operating under Community Bank of Nevada.A copy of the press release is attached hereto. Section 9 – Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits. (a) Not applicable. (b) Not applicable. (c) Not applicable. (d) Exhibits. Exhibit Number Description 99.1 Press release dated June 14, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COMMUNITY BANCORP (Registrant) Date: June 19, 2007 /s/Edward M. Jamison Edward M. Jamison, President, Chief Executive Officer and Chairman of the Board
